[NOT FOR PUBLICATION]
                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT

                                         

No. 96-1311

                   EDGAR GRACIANI-GONZALES,

                    Petitioner, Appellant,

                              v.

                    MARIANO ACOSTA-GRUBB,

                    Respondent, Appellee.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF PUERTO RICO

        [Hon. Hector M. Laffitte, U.S. District Judge]                                                                 

                                         

                            Before

                    Selya, Cyr and Boudin,
                       Circuit Judges.                                                 

                                         

Edgar Graciani Gonzales on brief pro se.                                   
Guillermo  Gil, United  States Attorney,  Jose A.  Quiles,  Senior                                                                     
Litigation  Counsel, and  Edwin  O. Vazquez,  Assistant United  States                                                   
Attorney, Deputy Chief, Criminal Division, on brief for appellee.

                                         

                       February 3, 1997
                                         

     Per Curiam.    Upon  careful  review of  the  briefs and                           

record,  we  conclude that  petitioner's     2255 motion  was

properly  dismissed without  a  hearing, essentially  for the

reasons  stated by  the district  court.   We add  only these

comments.

     1.   We will not consider petitioner's claim, raised for

the first time on appeal, that his attorney had a conflict of

interest.  See United States v. Jackson, 3 F.3d 506, 511 (1st                                                   

Cir. 1993).

     2.   The district court was not required to give further

consideration   to  the   affidavit  purporting   to  absolve

petitioner of  all involvement  in the  crime.   The district

court correctly  followed this  court's prior ruling  on that

point.  See United  States v. Graciani Gonzales, 61  F.3d 70,                                                           

78 (1st Cir. 1995).

     3.   Petitioner's  motion to correct  the PSR is denied.                                                                        

See  Fed.  R.  App. P.  10(e)  (record  may  be corrected  to               

accurately reflect the proceedings below).  

     Affirmed.  See 1st Cir. Loc. R. 27.1.                               

                             -2-